Title: Enclosure: Queries on Parliamentary Procedure, [7 April 1800]
From: Jefferson, Thomas
To: Wythe, George


Enclosure Queries on Parliamentary Procedure

[7 Apr. 1800]

When a motion is made to strike out a paragraph, section, or even the whole bill from the word ‘whereas,’ and to insert something else in lieu thereof, it is understood that the friends of the paragraph, motion, or bill have first a right to amend & make it as perfect as they can, before the question is put for striking out. suppose the question is then put on striking out, & that it passes in the negative. can any further amendment be made to it after that?


1. A motion is made to amend a bill or other paper by striking out certain words and inserting others; & the question, being divided, & put first on striking out, it is negatived, and the insertion of course falls.
2. After this a motion is made to strike out the same words & to insert others of a different tenor altogether from those before proposed to be inserted. is not this admissible?
3. Suppose the 2d. motion to be negatived; would it not be admissible to move to strike out the same words, & to insert nothing in their place? So if the 1st. motion had been to strike out the words & insert nothing, & negatived; might it not then have been moved to strike out the same words & insert other words?


When any paper is under the correction of the house, the natural order is to begin at the beginning, & proceed through it with amendments. but there is an exception as to a bill, the preamble of which is last amended.
Does this exception extend to any other form of paper? e.g. a resolution &c? or would the preamble of the resolution be first amended according to the natural order?
Suppose a paper, e.g. a resolution, brought in without a preamble, & that a motion be made to prefix a preamble; can such a motion be recieved and acted on before the body of the paper is acted on?

